Order filed July 3, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00440-CV
                                   ____________

                  IN THE INTEREST OF L.R AND A.R, Children


                      On Appeal from the 300th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 48170


                                     ORDER

      The clerk’s record was filed June 26, 2012. Our review has determined that
relevant items have been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain the notice of appeal and the judgment signed April 25, 2012.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s record
on or before July 31, 2012, containing the notice of appeal and the judgment signed April
25, 2012.
       If the omitted items are not part of the case file, the district clerk is directed to file
a supplemental clerk’s record containing a certified statement that the omitted items are
not a part of the case file.



                                     PER CURIAM